DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 7-9 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brown et al. (US 2007/0174866), hereinafter Brown.

As for claim 1, Brown teaches a method comprising: 
receiving, at a streaming server, a request to provide a requested media stream to a client- 5side media player (paragraph [0029] describes a host receives a user request to access a stream of content), wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0030]- [0031] describe a list of content items is created by a playlist engine, located within a media player application on a client, after the playlist is generated, the client renders a list of songs for the user);
in response to receiving the request: transmitting the requested media stream from the streaming server to the client-side 10media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network); 
wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0027]-[0028] and [0030] describe a playlist engine on a client device uses rules provided by the content providers to identify a particular content selection at a specified URL and instructs a media player on the client to retrieve the particular content selection at the specified URL, as a result, a client generates a playlist based on a rule set);
in response to receiving the request:
transmitting the requested media stream from the streaming server to the client-side media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network); and 
transmitting a stream provider rule constraining assembly of the single playout stream by the client-side media player (paragraphs [0030]-[0031] describes the host provides a rule set to the client).  

As for claim 2, Brown teaches wherein the stream provider rule is distinct from user preferences (paragraph [0027] and [0029] describe the playlist engine uses the rules to identify a particular content selection, if the user dislikes the identified content selection and selects a second content, the playlisting engine uses the rules to identify a second content selection determined to be responsive to a user’s perceived interest).  

As for claim 7, the combined system of Brown and Liu teaches wherein: the requested media stream is one of an Internet Radio stream having a sequence 5programmed by a human (paragraph [0028] describes a user references a rule set that is used to generate a personalized internet radio station, a playlist engine uses the rule set and generates a sequence of songs and advertisements for the user to listen to), an Internet Radio stream having a sequence programmed by an algorithm using input from listener feedback (Brown: paragraph [0025] and [0027] describe a set of rules which is construed as an algorithm, the set of rules is used in playlisting engine to retrieve content responsive to the user interest), or an Internet Radio stream having a sequence programmed by a recommendation engine.  

As for claim 8, Brown teaches a server device comprising (paragraphs [0033] and [0039] describe a host is implemented by a server i.e. a general-purpose computer):
one or more processors (paragraph [0039] describes a central processing unit); 
a network device coupled to said one or more processors for communication with a network (paragraph [0039] describes the host includes a communication car or device for exchanging data with a network); 
5a memory device coupled to said one or more processors (paragraph [0039] describes the host includes memory/storage devices that store data and various programs, the host is capable of responding to and executing instructions in a defined manner); 
program instructions residing in the memory device (paragraph [0039] describes a memory/storage devices that store data and various programs), the program instructions configured to implement a method including: 
receiving, at the server device, a request to provide a requested media stream to a client-side media player (paragraph [0029] describes a host receives a user request to access a stream of content), wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0027]-[0028] and [0030] describe a playlist engine on a client device uses rules provided by the content providers to identify a particular content selection at a specified URL and instructs a media player on the client to retrieve the particular content selection at the specified URL, as a result, a client generates a playlist based on a rule set);10assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0030]- [0031] describe a list of content items is created by a playlist engine, located within a media player application on a client, after the playlist is generated, the client renders a list of songs for the user); 

in response to receiving the request: 
transmitting the requested media stream from the server device to the client- side media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network); and 
15transmitting a stream provider rule constraining assembly of the single playout stream by the client-side media player (paragraph [0030] describes the host provides a rule set to the client).  

As for claim 9, Brown teaches wherein the stream provider rule is distinct from user preferences (paragraph [0027] and [0029] describe the playlist engine uses the rules to identify a particular content selection, if the user dislikes the identified content selection and selects a second content, the playlisting engine uses the rules to identify a second content selection determined to be responsive to a user’s perceived interest).  

As for claim 14, the combined system of Brown and Liu teaches wherein: the requested media stream is one of an Internet Radio stream having a sequence 5programmed by a human (paragraph [0028] describes a user references a rule set that is used to generate a personalized internet radio station, a playlist engine uses the rule set and generates a sequence of songs and advertisements for the user to listen to), an Internet Radio stream having a sequence programmed by an algorithm using input from listener feedback (Brown: paragraph [0025] and [0027] describe a set of rules which is construed as an algorithm, the set of rules is used in playlisting engine to retrieve content responsive to the user interest), or an Internet Radio stream having a sequence programmed by a recommendation engine.  

As for  claims 15 and 16, the claims list all the same elements of claims 8 and 9,  respectively, but in a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium (Brown: paragraph [0104] describes a computer program product embodied in a machine-readable storage device for execution by a processor to perform desired functions) configured to perform functions to carry the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claims 8 and 9 apply equally as well to claims 15 and 16, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 5-6, 10, 12, 13, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 2007/0174866) in view of Liu (US 2009/0106442).

As for claim 153, Brown teaches all the limitations set forth above  except wherein a stream provider rule defines a minimum amount of play time allotted to a requested media stream by a client-side media player.  
However, it is well known in the art, to provide options to a user to set a minimum amount of playing time of content provided by a provider, as evidenced by Liu.
Liu discloses
wherein a stream provider rule defines a minimum amount of play time allotted to a requested media stream by a client-side media player (paragraphs [0044], [0046] and [0054] describe a client retrieves and buffers media data of a channel that a user selects to watch, if there is an advertisement package corresponding to the channel, the client reads attribute information files in the advertisement package which includes minimum playing time of the advertisement package; paragraph [0101] describes a server provides the streaming media to the client).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Liu for providing requirement time to play media content provided by a server. The teachings of Liu, when implemented in the Brown system, will allow one of ordinary skill in the art to avoid a blank display area on a client during buffering time. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Brown system in order to make buffering process less boring, which improves service quality perceived by the user and produces advertisement income and commercial benefits for video contents providers and network living broadcasting operators (Liu: paragraph [0025]).

As for claim 205, Brown teaches all the limitations set forth above except transmitting different media streams to a client-side media player; and wherein a stream provider rule defines an order in which portions of different media streams are assembled into a single playout stream.  
However, it is well known in the art, to provide a playing index file for playing each advertisement in advertisement content files, as evidenced by Liu.
Liu discloses
transmitting different media streams to a client-side media player (paragraph [0168] describes the server distributes advertisement content files via a policy generating module); and wherein a stream provider rule defines an order in which portions of different media streams are assembled into a single playout stream (paragraph [0168] and [0171] describes the distribution of the advertisement content files accords with a generation of a playing index file which includes playing attributes of the advertisement content files and a corresponding relationship between the advertisement content files and the channels, after receiving the playing index file, the client arranges the advertisement into one advertisement playing queue according to attribute included with the playing index file).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Liu for providing playing index files to play advertisement content files. The teachings of Liu, when implemented in the Brown system, will allow one of ordinary skill in the art to avoid a blank buffering time. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Brown system in order to help a client arrange a playing queue according to attributes of the playing index file.

As for claim 6, the combined system of Brown and Liu teaches wherein the different media streams include a plurality of streaming media radio stations having a same genre, but different formats (Brown: paragraph [0036] describes the client is enable to receive audio or video data stream from an internet radio station through the use of icons indicating the station genre).  

 As for claim 10, Brown teaches all the limitations set forth above  except wherein a stream provider rule defines a minimum amount of play time allotted to a requested media stream by a client-side media player.  
However, it is well known in the art, to provide options to a user to set a minimum amount of playing time of content provided by a provider, as evidenced by Liu.
Liu discloses
wherein a stream provider rule defines a minimum amount of play time allotted to a requested media stream by a client-side media player (paragraphs [0044], [0046] and [0054] describe a client retrieves and buffers media data of a channel that a user selects to watch, if there is an advertisement package corresponding to the channel, the client reads attribute information files in the advertisement package which includes minimum playing time of the advertisement package; paragraph [0101] describes a server provides the streaming media to the client).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Liu for providing requirement time to play media content provided by a server. The teachings of Liu, when implemented in the Brown system, will allow one of ordinary skill in the art to avoid a blank display area on a client during buffering time. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Brown system in order to make buffering process less boring, which improves service quality perceived by the user and produces advertisement income and commercial benefits for video contents providers and network living broadcasting operators (Liu: paragraph [0025]).

As for claim 12,20,, Brown teaches all the limitations set forth above except transmitting different media streams to a client-side media player; and wherein a stream provider rule defines an order in which portions of different media streams are assembled into a single playout stream.  
However, it is well known in the art, to provide a playing index file for playing each advertisement in advertisement content files, as evidenced by Liu.
Liu discloses
transmitting different media streams to a client-side media player (paragraph [0168] describes the server distributes advertisement content files via a policy generating module); and wherein a stream provider rule defines an order in which portions of different media streams are assembled into a single playout stream (paragraph [0168] and [0171] describes the distribution of the advertisement content files accords with a generation of a playing index file which includes playing attributes of the advertisement content files and a corresponding relationship between the advertisement content files and the channels, after receiving the playing index file, the client arranges the advertisement into one advertisement playing queue according to attribute included with the playing index file).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Liu for providing playing index files to play advertisement content files. The teachings of Liu, when implemented in the Brown system, will allow one of ordinary skill in the art to avoid a blank buffering time. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Brown system in order to help a client arrange a playing queue according to attributes of the playing index file.

As for claim 13, the combined system of Brown and Liu teaches wherein the different media streams include a plurality of streaming media radio stations having different genres (Brown: paragraphs [0029] and [0036] describes the client is enable to receive audio or video data stream from an internet radio station which provides different genres).

As for claims 17 and 19, the claims list all the same elements of claims 10 and 12, respectively, but in a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium (Brown: paragraph [0104] describes a computer program product embodied in a machine-readable storage device for execution by a processor to perform desired functions) configured to perform functions to carry the steps of rather than system form.  Therefore, the supporting rationale of the rejections to claims 10 and 12 apply equally as well to claims 17 and 19, respectively.

As for claim 20, the combined system of Brown and Liu teaches wherein the different media streams include a plurality of streaming media radio stations having a same genre, but different formats (Brown: paragraph [0036] describes the client is enable to receive audio or video data stream from an internet radio station through the use of icons indicating the station genre).  

Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US 2007/0174866) in view of Liu (US 2009/0106442) further in view of Harding et al. (US 2010/0287580), hereinafter Harding.

As for claim 4, the combined system of Brown and Liu teaches the minimum amount of play time (Liu: paragraphs [0044], [0046] and [0054] describe a client retrieves and buffers media data of a channel that a user selects to watch, if there is an advertisement package corresponding to the channel, the client reads attribute information files in the advertisement package which includes minimum playing time of the advertisement package).
The combined system of Brown and Liu fails to teach wherein play time is specified as a percentage of an expected media streaming period.
However, it is well known in the art, to define a content interaction criteria, as evidenced by Harding.
Harding discloses wherein play time is specified as a percentage of an expected media streaming period (paragraph [0030] describes in-stream advertisements are provides to a device; paragraph [0060] describes an advertisement interaction criteria includes the percentage of time in which an advertisement was viewed).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Hardy for setting a criteria to play advertisement content files. The teachings of Hardy, when implemented in the Brown and Liu system, will allow one of ordinary skill in the art to determine distribution of revenue generated from the displayed advertisements. One of ordinary skill in the art would be motivated to utilize the teachings of Harding in the Brown and Liu system in order to help content distributors to determine compensation for the content publisher based on user’s interaction with the advertisements (Harding: paragraph [0013]).

As for claim 11, the combined system of Brown and Liu teaches the minimum amount of play time (Liu: paragraphs [0044], [0046] and [0054] describe a client retrieves and buffers media data of a channel that a user selects to watch, if there is an advertisement package corresponding to the channel, the client reads attribute information files in the advertisement package which includes minimum playing time of the advertisement package).
The combined system of Brown and Liu fails to teach wherein play time is specified as a percentage of an expected media streaming period.
However, it is well known in the art, to define a content interaction criteria, as evidenced by Harding.
Harding discloses wherein play time is specified as a percentage of an expected media streaming period (paragraph [0030] describes in-stream advertisements are provides to a device; paragraph [0060] describes an advertisement interaction criteria includes the percentage of time in which an advertisement was viewed).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Hardy for setting a criteria to play advertisement content files. The teachings of Hardy, when implemented in the Brown and Liu system, will allow one of ordinary skill in the art to determine distribution of revenue generated from the displayed advertisements. One of ordinary skill in the art would be motivated to utilize the teachings of Harding in the Brown and Liu system in order to help content distributors to determine compensation for the content publisher based on user’s interaction with the advertisements (Harding: paragraph [0013]).

As for claim 18, the claim lists all the same elements of claim 4, but in a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium (Brown: paragraph [0104] describes a computer program product embodied in a machine-readable storage device for execution by a processor to perform desired functions) configured to perform functions to carry the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15/943,018
17/388,251
1. A method of personalizing streaming media content, comprising: identifying, at a client-side streaming media player, a plurality of available streaming-media stations, wherein at least one of the streaming-media stations streams media selected in accordance with user feedback associated with a user of the client-side streaming media player; presenting, via the client-side streaming media player, station selection options to the user of the client-side streaming media player, the station selection options including: an option to select at least two media stations from among the plurality of available streaming-media stations; and an option to specify respective play-time amounts allotted to each of the at least two media stations,

A
wherein the respective play-time amounts indicate percentages, of an expected media streaming period, allocated to an individual media station;



B
receiving, at the client-side streaming media player, a stream provider rule defining a minimum play time per stream, 


C
wherein the stream provider rule is in addition to user preferences specifying-the respective play-time amounts allotted to each of the at least two media stations; at the client-side streaming media player, automatically sequencing the at least two media stations to generate a combined media output by switching among the at least two media stations in accordance with both the station selection options and the stream provider rule; and at the client-side streaming media player, during each instance of the expected media streaming period, outputting the combined media output to an output device.
1. A method comprising: receiving, at a streaming server, a request to provide a requested media stream to a client- 5side media player, wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface; in response to receiving the request: transmitting the requested media stream from the streaming server to the client-side 10media player; and 















B
transmitting a stream provider rule constraining assembly of the single playout stream by the client-side media player.  



C
2. The method of claim 1, wherein the stream provider rule is distinct from user preferences.

B
153. The method of claim 1, wherein the stream provider rule defines a minimum amount of play time allotted to the requested media stream by the client-side media player.

B
4. The method of claim 3, wherein the minimum amount of play time is specified as a percentage of an expected media streaming period.


8. A playback device comprising: one or more processors which process program instructions; a network device connected to said one or more processors for communication with a network; a memory device connected to said one or more processors; a media output device connected to said one or more processors; and program instructions residing in said memory device for personalizing streaming media content by: identifying a plurality of available streaming-media stations, wherein at least one of the streaming-media stations streams media selected in accordance with user feedback associated with a user of the playback device; presenting station selection options to the user of the playback device, the station selection options including: an option to select at least two media stations from among the plurality of available streaming-media stations; and an option to specify respective play-time amounts allotted to each of the at least two media stations, 
B
wherein the respective play-time amounts indicate percentages, of an expected media streaming period, allocated to an individual media station; 

A
receiving, at the client-side streaming media player, a stream provider rule defining a minimum play time per stream, 

C
wherein the stream provider rule is in addition to user preferences specifying-the respective play-time amounts allotted to each of the at least two media stations; automatically sequencing the at least two media stations to generate a combined media output by switching among the at least two media stations in accordance with both the station selection options and the stream provider rule; and during each instance of the expected media streaming period, outputting the combined media output to an output device.
8. A server device comprising: one or more processors; a network device coupled to said one or more processors for communication with a network; 5a memory device coupled to said one or more processors; program instructions residing in the memory device, the program instructions configured to implement a method including: receiving, at the server device, a request to provide a requested media stream to a client-side media player, wherein the client-side media player is capable of 10assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface; in response to receiving the request: transmitting the requested media stream from the server device to the client- side media player; and





A
15transmitting a stream provider rule constraining assembly of the single playout stream by the client-side media player.  
 
C
 9. The server device of claim 8, wherein the stream provider rule is distinct from user preferences.  
 
A
 10. The server device of claim 8, wherein the stream provider rule defines a minimum 20amount of play time allotted to the requested media stream by the client-side media player.  
 
B
 11. The server device of claim 10, wherein the minimum amount of play time is specified as a percentage of an expected media streaming period.

15. A digital program product comprising: a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium for personalizing streaming media content by: identifying a plurality of available streaming-media stations, wherein at least one of the streaming-media stations streams media selected in accordance with user feedback associated with a user of a client-side streaming media player; presenting station selection options to the user of the client-side streaming media player, the station selection options including: an option to select at least two media stations from among the plurality of available streaming-media stations; and an option to specify respective play-time amounts allotted to each of the at least two media stations, 
A
wherein the respective play-time amounts indicate percentages, of an expected media streaming period, allocated to an individual media station; 

B
receiving, at the client-side streaming media player, a stream provider rule defining a minimum play time per stream, 

C
wherein the stream provider rule is in addition to user preferences specifying-the respective play-time amounts allotted to each of the at least two media stations; automatically sequencing the at least two media stations to generate a combined media output by switching among the at least two media stations in accordance with both the station selection options and the stream provider rule; and during each instance of the expected media streaming period, outputting the combined media output to an output device.
15. A digital program product comprising: a non-transitory machine-readable storage medium; and program instructions residing in said non-transitory machine-readable storage medium configured to: 5receive, at a streaming server, a request to provide a requested media stream to a client-side media player, wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface; in response to receiving the request: 10transmit the requested media stream from the streaming server to the client- side media player; and 




B
transmit a stream provider rule constraining assembly of the single playout stream by the client-side media player.  
 
C
16. The digital program product of claim 15, wherein the stream provider rule is distinct 15from user preferences.  
 
B 
 17. The digital program product of claim 15, wherein the stream provider rule defines a minimum amount of play time allotted to the requested media stream by the client-side media player.  
 
 A   
18. The digital program product of claim 17, wherein the minimum amount of play 20time is specified as a percentage of an expected media streaming period.




Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory –obviousness-type double patenting as being unpatentable over claims  1, 7 and 13 of U.S. Patent No. (US 11,089,267) hereinafter ‘267 in view of Brown et al. (US 2007/0174866), hereinafter Brown.

As for claim 1, ‘267 teaches a method comprising: 
transmitting a stream provider rule constraining assembly of the single playout stream by the client-side media player (claim 1, stanza 3 describes the media player receives a stream provider rule defining a minimum play-time per stream).  
‘267 fails to teach receiving, at a streaming server, a request to provide a requested media stream to a client- 5side media player (paragraph [0029] describes a host receives a user request to access a stream of content), wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0030]- [0031] describe a list of content items is created by a playlist engine, located within a media player application on a client, after the playlist is generated, the client renders a list of songs for the user);
in response to receiving the request: transmitting the requested media stream from the streaming server to the client-side 10media player, wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface;
in response to receiving the request:
transmitting the requested media stream from the streaming server to the client-side media player.
However, it is well known in the art, to provide media content to a client device, as evidenced by Brown.
Brown discloses
receiving, at a streaming server, a request to provide a requested media stream to a client- 5side media player (paragraph [0029] describes a host receives a user request to access a stream of content), wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0030]- [0031] describe a list of content items is created by a playlist engine, located within a media player application on a client, after the playlist is generated, the client renders a list of songs for the user);
in response to receiving the request: transmitting the requested media stream from the streaming server to the client-side 10media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network), wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0027]-[0028] and [0030] describe a playlist engine on a client device uses rules provided by the content providers to identify a particular content selection at a specified URL and instructs a media player on the client to retrieve the particular content selection at the specified URL, as a result, a client generates a playlist based on a rule set);
in response to receiving the request:
transmitting the requested media stream from the streaming server to the client-side media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for requesting media content provided by a server. The teachings of Brown, when implemented in the ‘267 system, will allow one of ordinary skill in the art to customize media content. One of ordinary skill in the art would be motivated to utilize the teachings of  Brown in the ‘267 system in order to arrange media content in a playlist according to rules and user preferences.

As for claim 8, ‘286 teaches 
transmitting a stream provider rule constraining assembly of the single playout stream by the client-side media player (claim 7, stanza 10 describes a stream provider rule defining a minimum play time per stream).
‘286 fails to teach
a server device comprising:
one or more processors
a network device coupled to said one or more processors for communication with a network;
a memory device coupled to said one or more processors;
program instructions residing in the memory device, the program instructions configured to implement a method including: 
receiving, at the server device, a request to provide a requested media stream to a client-side media player, wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface;

in response to receiving the request: 
transmitting the requested media stream from the server device to the client- side media player.
However, it is well known in the art, to provide media content to a client device, as evidenced by Brown.
Brown discloses
a server device comprising (paragraphs [0033] and [0039] describe a host is implemented by a server i.e. a general-purpose computer):
one or more processors (paragraph [0039] describes a central processing unit); 
a network device coupled to said one or more processors for communication with a network (paragraph [0039] describes the host includes a communication car or device for exchanging data with a network); 
5a memory device coupled to said one or more processors (paragraph [0039] describes the host includes memory/storage devices that store data and various programs, the host is capable of responding to and executing instructions in a defined manner); 
program instructions residing in the memory device (paragraph [0039] describes a memory/storage devices that store data and various programs), the program instructions configured to implement a method including: 
receiving, at the server device, a request to provide a requested media stream to a client-side media player (paragraph [0029] describes a host receives a user request to access a stream of content), wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface (paragraphs [0027]-[0028] and [0030] describe a playlist engine on a client device uses rules provided by the content providers to identify a particular content selection at a specified URL and instructs a media player on the client to retrieve the particular content selection at the specified URL, as a result, a client generates a playlist based on a rule set);

in response to receiving the request: 
transmitting the requested media stream from the server device to the client- side media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for requesting media content provided by a server. The teachings of Brown, when implemented in the ‘267 system, will allow one of ordinary skill in the art to customize media content. One of ordinary skill in the art would be motivated to utilize the teachings of  Brown in the ‘267 system in order to arrange media content in a playlist according to rules and user preferences.

As for claim 15, ‘286 teaches transmit a stream provider rule constraining assembly of the single playout stream by the client-side media player (claim 13, stanza 6 describe a stream provider rule defining minimum play time).
‘286 fails to teach 
a digital program product comprising: 
a non-transitory machine-readable storage medium; and 
program instructions residing in said non-transitory machine-readable storage medium configured to: 
5receive, at a streaming server, a request to provide a requested media stream to a client-side media player, wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface; 
in response to receiving the request: 
10transmit the requested media stream from the streaming server to the client- side media player. 
However, it is well known in the art, to provide media content to a client device, as evidenced by Brown.
Brown discloses
a digital program product comprising: 
a non-transitory machine-readable storage medium (paragraph [0104] describes a computer program product embodied in a machine-readable storage device); and 
program instructions residing in said non-transitory machine-readable storage medium configured to (paragraph [0104] describes a computer program product embodied in a machine-readable storage device for execution by a processor to perform desired functions):
5receive, at a streaming server, a request to provide a requested media stream to a client-side media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network), wherein the client-side media player is capable of assembling portions of different media streams into a single playout stream and outputting the single playout stream to a user interface  (paragraphs [0027]-[0028] and [0030] describe a playlist engine on a client device uses rules provided by the content providers to identify a particular content selection at a specified URL and instructs a media player on the client to retrieve the particular content selection at the specified URL, as a result, a client generates a playlist based on a rule set); 
in response to receiving the request: 
10transmit the requested media stream from the streaming server to the client- side media player (paragraph [0029] describes a host receives a user request to access a stream of content, the host loads the user selections to an interface and enables the user to access at least a subset of the selections; paragraph [0038] further describes the host converts a media source into a first feed of data units for transmission across a network).
One of ordinary skill in the art at the time of the invention would have recognized the ability to utilize the teachings of Brown for requesting media content provided by a server. The teachings of Brown, when implemented in the ‘267 system, will allow one of ordinary skill in the art to customize media content. One of ordinary skill in the art would be motivated to utilize the teachings of  Brown in the ‘267 system in order to arrange media content in a playlist according to rules and user preferences.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stiebel et al. (US 2007/0243509) teach system and method for electronic media content delivery
Luby et al. (US 2013/0007223) teach enhanced block-request streaming system for handling low-latency streaming
Gupta et al. (US 2007/0162571) teach combining and serving media content

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459